DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0245022 by Stokes in view of U.S. 2010/0078040 by Vernier in view of EP1721961 by Chaigne.
With regard to claims 1, 2, 17 and 18, Stokes teaches a method of removing corrosion from stainless steel, wherein the method comprises contacting the stainless steel to a liquid aqueous alkaline oxidizing solution, wherein the oxidizing solution comprises a bromate compound as an oxidizing agent (Par. 0003, 0014-0016, 0023, 0048-0053, 0194, and 0224-0227). 
Stokes does not recite treating the stainless steel with a neutral or alkaline reducing solution comprising dithionite, sulphite, bisulphite, disulfite, any of the corresponding salts and/or a combination thereof as a reducing agent. 
 Vernier teaches that when trying to clean stainless steel in order to remove corrosion from stainless steel, corrosion can be removed by applying a reducing solution in a neutral pH range to the steel, wherein the reducing solution comprises dithionite (Abstract; Par. 0028, 0029, 0031, 0038, 0039, 0093, 0105, 0123, and 0124).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes such that, in addition to the step of cleaning the steel with Stokes’s solution, the cleaning of the steel also comprises a step of cleaning the steel with Vernier’s reducing solution in a neutral pH range, wherein the reducing solution comprises dithionite.  The purpose of Stokes’s cleaning method is to remove corrosion from stainless steel, and the motivation for performing the modification was provided by Vernier, who teaches that his cleaning technique can successfully remove corrosion from stainless steel.  Combining the corrosion-removing method of Vernier with the corrosion-removing method of Stokes would advantageously ensure that corrosion is removed from the treated stainless steel.  
The combination of Stokes in view of Vernier does not teach treating the stainless steel with an acidic reducing solution comprising complexing ions and Fe2+ ions.  
Chaigne teaches that when trying to remove corrosion from stainless steel, corrosion can successfully be removed by treating the steel with an acidic reducing solution comprising oxalic acid (the conjugate base of which is a complexing anion, see claims 15 and 16 of applicant’s own claims) and Fe2+ ions (Abstract; Par. 0001, 0010, 0014, 0015, 0019-0021, 0026-0032, 0046, and 0060-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier such that, in addition to cleaning the steel with the Stokes’s solution and Vernier’s solution, the steel is also cleaned with a step of applying Chaigne’s acidic reducing solution to the steel, wherein the reducing solution comprises oxalic acid and Fe2+ ions.  The purpose of the cleaning method of Stokes in view of Vernier is to remove corrosion from stainless steel, and the motivation for performing the modification was provided by Chaigne, who teaches that Chaigne’s cleaning solution can successfully remove corrosion from stainless steel.  Combining the corrosion-removing method of Chaigne with the corrosion-removing method of Stokes in of Vernier would advantageously ensure that corrosion is removed from the treated stainless steel.  
The combination of Stokes in view of Vernier in view of Chaigne does not specifically teach the mol/l concentration of the complexing anions (which are the conjugate bases of the oxalic acid in Chaigne’s cleaning solution) in the acidic reducing solution.  However, Chaigne is considered to teach that the concentration of oxalic acid in Chaigne’s cleaning solution is a result-effective variable because Chaigne teaches that some oxalic acid concentrations are more preferred than others (Par. 0028-0032 of Chaigne), and indeed, it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the concentration of oxalic acid in Chaigne’s cleaning solution is optimized.  In the method of Stokes in view of Vernier in view of Chaigne, this oxalic acid concentration can be considered a result-effective variable because Chaigne teaches that some oxalic acid concentrations are more preferred than others and because it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  
The combination of Stokes in view of Vernier in view of Chaigne does not specifically teach the mol/l concentration of the Fe2+ ions in the acidic reducing solution.  However, Chaigne is considered to teach that the concentration of Fe2+ ions in Chaigne’s cleaning solution is a result-effective variable because Chaigne teaches that some concentrations are more preferable than others (Par. 0068 of Chaigne), and indeed, it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the concentration of Fe2+ ions in the acidic reducing solution is optimized.  In the method of Stokes in view of Vernier in view of Chaigne, this Fe2+ ion concentration can be considered a result-effective variable because Chaigne teaches that some Fe2+ ion concentrations are more preferred than others and because it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect. 
The combination of Stokes in view of Vernier in view of Chaigne, as developed thus far, does not recite the order in which the steps are performed.  That is, the combination of Stokes in view of Vernier in view of Chaigne does not recite that the step of cleaning with Stokes’s solution is performed first, then the cleaning with Vernier’s solution, and then the cleaning with Chaigne’s solution.  However, as discussed in MPEP 2144.04, Changes in Sequence of Adding Ingredients, “selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results”.  In the developed combination of Stokes in view of Vernier in view of Chaigne, three cleaning steps (cleaning with Stokes’s solution, cleaning with Vernier’s solution, and cleaning with Chaigne’s solution) are performed, and although the order of these steps is not specified by the prior art, there is a very limited number of possible cleaning sequences because there are only three cleaning steps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that cleaning the stainless steel with Stokes’s solution is performed first, cleaning with Vernier’s solution is performed after cleaning with Stokes’s solution, and cleaning with Chaigne’s solution is performed after cleaning with Vernier’s solution.  The motivation for performing this particular order comes from the fact that there are only three solutions and thus a very limited number of possible sequences – making the particular sequence of Stokes’s solution, then Vernier’s solution, then Chaigne’s solution obvious to one of ordinary skill in the art.  
The combination of Stokes in view of Vernier in view of Chaigne, as developed thus far, does not explicitly recite that at least some of the removed corrosion is corrosion that could be described as “rouge”.  However, Vernier does explicitly mention that at least some of the corrosion that can be removed with his method can be described as “rouge” corrosion (Abstract; Par. 0029, 0031, and 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne by having the stainless steel with corrosion treated with the method of Stokes in view of Vernier in view of Chaigne be stainless steel having corrosion that comprises rouge corrosion.  Rouge is a type of corrosion that can occur on stainless steel.  The method of Stokes in view of Vernier in view of Chaigne is a method of removing corrosion from stainless steel, and Vernier even explicitly mentions that his cleaning solution can mention corrosion that qualifies as “rouge” corrosion.  The motivation for performing the modification would be to use the method of Stokes in view of Vernier in view of Chaigne to advantageously clean a piece of stainless steel that has corrosion, wherein said corrosion comprises rouge corrosion.  Furthermore, since the combination of Stokes in view of Vernier in view of Chaigne recites the processing steps which are similar to the instantly claimed, it is reasonably expected that the process of Stokes in view of Vernier in view of Chaigne will remove rouge formation if present. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art. Consult Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
With regard to claim 5, the combination of Stokes in view of Vernier in view of Chaigne does not specify the g/l concentration of the bromate oxidizer in the alkaline oxidizing solution.  However, Stokes teaches that the role of the bromate oxidizer is to function as an oxidizing booster (Par. 0194), and the bromate would need to be present at a concentration sufficient to perform its desired role as an oxidizing booster.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the concentration of bromate oxidizer in the alkaline oxidizing solution is optimized – such concentration being a result-effective variable that affects whether or not the bromate is sufficiently present to have its desired cleaning role.  
With regard to claim 6, the combination of Stokes in view of Vernier in view of Chaigne teaches that the alkaline oxidizing solution has a pH of “most preferably” between about 12 and 13.5 (Par. 0049 of Stokes).  
With regard to claim 7, the combination of Stokes in view of Vernier in view of Chaigne teaches that the alkaline oxidizing solution comprises potassium hydroxide (Par. 0051-0053 of Stokes).  The combination of Stokes in view of Vernier in view of Chaigne does not teach the potassium hydroxide concentration in terms of g/l.  However, Stokes is considered to teach that the potassium hydroxide concentration is a result-effective variable because the potassium hydroxide functions to adjust the pH of the alkaline solution and because Stokes teaches that some KOH concentrations are more preferable than others (Par. 0051-0053).  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stokes in view of Vernier in view of Chaigne such that the KOH concentration in the alkaline oxidizing solution is optimized because Stokes is considered to teach that the KOH concentration is a result-effective variable.  
With regard to claim 8, the combination of Stokes in view of Vernier in view of Chaigne does not specifically teach that the alkaline oxidizing solution has a temperature of 80° to 120° C during treatment of the steel.  However, the combination of Stokes in view of Vernier in view of Chaigne does teach that the alkaline oxidizing solution can clean the steel at a temperature in the range of 120° to 180° F (Par. 0226 of Stokes), and in accordance with MPEP 2144.05, this range of Stokes in view of Vernier in view of Chaigne is considered to render applicant’s range obvious due to the overlap of ranges.
With regard to claim 9, the combination of Stokes in view of Vernier in view of Chaigne does not teach that he contacting time of the alkaline oxidizing solution with the stainless steel is from 0.5 to 5.0 hours.  However, in the art of cleaning surfaces with chemical solutions, it is well known that the treatment time of a cleaning step with a cleaning solution is a result-effective variable because it affects how long the cleaning step takes to complete and it affects whether or not the chemical solution has enough time to perform satisfactory cleaning, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the contacting time of the alkaline oxidizing solution with the stainless steel is optimized.  
With regard to claim 10, the combination of Stokes in view of Vernier in view of Chaigne does not recite the dithionite concentration of the reducing solution in g/l.  However, Vernier is considered to teach that the dithionite concentration is a result-effective variable because Vernier teaches that some dithionite concentrations are more preferred than others (Par. 0043 of Vernier), and indeed, it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the concentration of dithionite in the reducing solution comprising dithionite is optimized because Vernier is considered to teach that the dithionite concentration is a result-effective variable and because it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  
With regard to claim 11, the combination of Stokes in view of Vernier in view of Chaigne does not recite that the reducing solution comprising dithionite specifically has one of the pH ranges recited in claim 11.  However, Vernier teaches that the reducing solution comprising dithionite can successfully be used with a pH in the range of about 6.0 to about 8.0 (Par. 0105 of Vernier), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the reducing solution comprising dithionite has a concentration of about 8.0 because Vernier teaches that such a pH allows the cleaning solution to be effective.  In this combination of Stokes in view of Vernier in view of Chaigne, a pH of about 8.0 would render applicant’s range of 7.5 to 14.0 obvious due to the overlap of ranges.  
With regard to claim 12, the combination of Stokes in view of Vernier in view of Chaigne does not teach that the reducing solution comprising dithionite comprises NaOH and/or KOH.  However, Vernier teaches that during cleaning, that reducing solution can have its pH controlled to be as high as “about 8.0” or “about 10.0” (Par. 0105).
Stokes teaches that when controlling a stainless steel cleaning solution to have an alkaline pH, this control of pH can be achieved by optimizing the amount of KOH in the cleaning solution (Par. 0049-0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the pH of the reducing solution comprising dithionite is controlled by optimizing an amount of KOH in the reducing solution.  Vernier teaches that during cleaning with the reducing solution comprising dithionite, that reducing solution can have its pH controlled to be as high as “about 8.0” or “about 10.0” during successful cleaning, and the motivation for performing the modification was provided by Stokes, who teaches that when controlling a stainless steel cleaning solution to have an alkaline pH, this control of pH can be achieved by optimizing the amount of KOH in the cleaning solution.  
With regard to claim 13, the combination of Stokes in view of Vernier in view of Chaigne teaches performing the cleaning with the reducing solution comprising dithionite at a temperature range of about 40° C to about 90° C (Par. 0123 of Vernier), and in accordance with MPEP 2144.05, this range is considered to render applicant’s range of 80 ° to 120° C obvious due to the overlap of ranges.  
With regard to claim 14, the combination of Stokes in view of Vernier in view of Chaigne teaches performing the cleaning with the reducing solution comprising dithionite for 2 to 5 hours (Par. 0124 of Vernier), and in accordance with MPEP 2144.05, this range is considered to render applicant’s range of from 2.0 to 4.0 hours obvious due to the overlap of ranges.  
With regard to claims 15 and 16, in the method of Stokes in view of Vernier in view of Chaigne, the complexing anions of the acidic reducing solution are anions corresponding to conjugate bases of oxalic acid (Par. 0028-0032 of Chaigne). 
With regard to claim 19, the combination of Stokes in view of Vernier in view of Chaigne teaches that the pH of the acidic reducing solution ranges from 0.5 to 4.5 (Par. 0020 of Chaigne), and in accordance with MPEP 2144.05, this pH range is considered to render applicant’s pH range of from 2.0 to 4.0 obvious due to the overlap of ranges.  
With regard to claim 20, the combination of Stokes in view of Vernier in view of Chaigne teaches that the acidic reducing solution comprises ammonia as a pH modifier (Par. 0021 of Chaigne).  
With regard to claim 21, the combination of Stokes in view of Vernier in view of Chaigne does not recite that the acidic reducing solution has a temperature of 50° to 100°C during cleaning of the steel.  However, in the art of cleaning surfaces with cleaning solution, it is well known that the temperature of a cleaning step with cleaning solution is result-effective variable because it affects how energetic the molecules of the cleaning solution are, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the temperature of the acidic reducing solution is optimized for the cleaning of the stainless steel.  
With regard to claim 22, the combination of Stokes in view of Vernier in view of Chaigne does not recite that the acidic reducing solution is applied to the stainless steel for 0.5 to 8 hours.  However, in the art of cleaning surfaces with chemical solutions, it is well known that the treatment time of a cleaning step with a cleaning solution is a result-effective variable because it affects how long the cleaning step takes to complete and it affects whether or not the chemical solution has enough time to perform satisfactory cleaning, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the contacting time of the acidic reducing solution with the stainless steel is optimized.  
With regard to claim 23, the combination of Stokes in view of Vernier in view of Chaigne does not teach performing a rinse step between adjacent cleaning steps.  However, in the art of cleaning a surface with a cleaning solution, it is well known to follow a cleaning step with a step of rinsing with water in order to remove used cleaning solution.  Vernier, for example, teaches following his stainless steel cleaning with a step of rinsing the steel with ultrapure water (Par. 0134).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that, after each cleaning solution step, ultrapure rinse water is applied to the treated stainless steel in order to advantageously remove used cleaning solution and any entrained contaminants from the stainless steel.  The motivation for performing the modification was provided by the fact that, in the art of cleaning a surface with a cleaning solution, it is well known to follow a cleaning step with a step of rinsing with water in order to remove used cleaning solution, Vernier being an example of rinsing with ultrapure water after performing a cleaning solution step.  The combination of Stokes in view of Vernier in view of Chaigne does not specify the conductivity of the ultrapure rinse water.  However, Vernier teaches that the conductivity of rinse water indicates the purity of such rinse water (Par. 0134 of Vernier), and since the rinsing steps of Stokes in view of Vernier in view of Chaigne are performed with ultrapure water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the conductivity of the rinse water is optimized because such conductivity is a result-effective variable that indicates the purity of the rinse water (see MPEP 2144.05).  
With regard to claim 24, the combination of Stokes in view of Vernier in view of Chaigne does not recite that the method can remove class II and/or class III rouge formation on stainless steel.  However, since the combination of Stokes in view of Vernier in view of Chaigne teaches a cleaning method that can remove stainless steel rouge (see Abstract and Par. 0028, 0029, 0031, 0038, and 0039 of Vernier) and stainless steel corrosion (see Par. 0014 of Stokes and Abstract and Par. 0060 and 0121 of Chaigne), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the cleaning method of Stokes in view of Vernier in view of Chaigne is applied to stainless steel with class II and/or class III rouge formation because rouge is a type of corrosion and the method of Stokes in view of Vernier in view of Chaigne is effective at advantageously removing stainless steel corrosion, including rouge.  
With regard to claim 25, Stokes teaches a kit for removing corrosion from stainless steel, wherein the kit comprises a liquid aqueous alkaline oxidizing solution for contacting and cleaning stainless steel, wherein the oxidizing solution comprises a bromate compound as an oxidizing agent (Par. 0003, 0014-0016, 0023, 0048-0053, 0194, and 0224-0227). 
Stokes does not teach that the stainless steel treating kit comprises a neutral or alkaline reducing solution comprising dithionite, sulphite, bisulphite, disulfite, any of the corresponding salts and/or a combination thereof as a reducing agent. 
 Vernier teaches that when trying to clean stainless steel in order to remove corrosion from stainless steel, corrosion can be removed by applying a reducing solution in a neutral pH range to the steel, wherein the reducing solution comprises dithionite (Abstract; Par. 0028, 0029, 0031, 0038, 0039, 0093, 0105, 0123, and 0124).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Stokes such that the kit separately comprises Vernier’s reducing solution in a neutral pH range, wherein the reducing solution comprises dithionite.  The purpose of Stokes’s cleaning kit is to remove corrosion from stainless steel, and the motivation for performing the modification was provided by Vernier, who teaches that his cleaning technique can successfully remove corrosion from stainless steel.  Having the kit comprise Vernier’s solution in addition to Stokes’s solution would advantageously allow both solutions to be used to clean the steel in order to ensure that corrosion is removed from the treated stainless steel.  
The combination of Stokes in view of Vernier does not teach that the kit comprises an acidic reducing solution comprising complexing ions and Fe2+ ions.  
Chaigne teaches that when trying to remove corrosion from stainless steel, corrosion can successfully be removed by treating the steel with an acidic reducing solution comprising oxalic acid (the conjugate base of which is a complexing anion, see claims 15 and 16 of applicant’s own claims) and Fe2+ ions (Abstract; Par. 0001, 0010, 0014, 0015, 0019-0021, 0026-0032, 0046, and 0060-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Stokes in view of Vernier such that the kit separately comprises Chaigne’s acidic reducing solution, wherein the reducing solution comprises oxalic acid and Fe2+ ions.  The purpose of the cleaning kit of Stokes in view of Vernier is to remove corrosion from stainless steel, and the motivation for performing the modification was provided by Chaigne, who teaches that Chaigne’s cleaning solution can successfully remove corrosion from stainless steel.  Having the kit comprise Chaigne’s solution in addition to the solutions of Stokes and Vernier would allow all three solutions to be used to clean the steel in order to advantageously ensure that corrosion is removed from the treated stainless steel.
The combination of Stokes in view of Vernier in view of Chaigne does not specific the mol/l concentration of the complexing anions (which are the conjugate bases of the oxalic acid in Chaigne’s cleaning solution) in the acidic reducing solution.  However, Chaigne is considered to teach that the concentration of oxalic acid in Chaigne’s cleaning solution is a result-effective variable because Chaigne teaches that some oxalic acid concentrations are more preferred than others (Par. 0028-0032 of Chaigne), and indeed, it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Stokes in view of Vernier in view of Chaigne such that the concentration of oxalic acid in Chaigne’s cleaning solution is optimized.  In the combination of Stokes in view of Vernier in view of Chaigne, this oxalic acid concentration can be considered a result-effective variable because Chaigne teaches that some oxalic acid concentrations are more preferred than others and because it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  
The combination of Stokes in view of Vernier in view of Chaigne does not specify the mol/l concentration of the Fe2+ ions in the acidic reducing solution.  However, Chaigne is considered to teach that the concentration of Fe2+ ions in Chaigne’s cleaning solution is a result-effective variable because Chaigne teaches that some concentrations are more preferable than others (Par. 0068 of Chaigne), and indeed, it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Stokes in view of Vernier in view of Chaigne such that the concentration of Fe2+ ions in the acidic reducing solution is optimized.  In the combination of Stokes in view of Vernier in view of Chaigne, this Fe2+ ion concentration can be considered a result-effective variable because Chaigne teaches that some Fe2+ ion concentrations are more preferred than others and because it is well known in the art of cleaning that the concentration of a cleaning component in a cleaning solution is a result-effective variable because a cleaning component concentration in a cleaning solution affects whether or not the cleaning component is present at a high enough concentration to have its intended cleaning effect.  
The combination of Stokes in view of Vernier in view of Chaigne, as developed thus far, does not explicitly recite that at least some of the removed corrosion is corrosion that could be described as “rouge”.  However, applicant’s preamble limitation specifying that the kit is used to remove rouge formation simply specifies intended use of the kit and is therefore not given patentable weight.  The kit of Stokes in view of Vernier in view of Chaigne is structurally capable of being used to remove rouge formation on stainless steel.  Vernier even explicitly teaches that his cleaning solution can remove rouge from stainless steel (see Abstract and Par. 0028, 0029, 0031, 0038, and 0039 of Vernier).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0245022 by Stokes in view of U.S. 2010/0078040 by Vernier in view of EP1721961 by Chaigne as applied to claim 1 above, and further in view of U.S. 2013/0303420 by Cooper.
With regard to claim 4, the combination of Stokes in view of Vernier in view of Chaigne teaches that the alkaline oxidizing solution comprises bromate as an oxidant (Par. 0194 of Stokes), but the combination of Stokes in view of Vernier in view of Chaigne does not specify that the bromate is provided in the alkaline oxidizing solution as potassium bromate.  However, since Stokes teaches that the alkaline oxidizing solution can comprise potassium hydroxide (Par. 0051 of Stokes), Stokes is considered to not teach away from having the alkaline oxidizing solution comprise potassium.  Cooper teaches that bromate can be supplied as an oxidant to a cleaning solution in the form of potassium bromate (Par. 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne such that the bromate of the alkaline oxidizing solution is supplied to the solution as potassium bromate.  The motivation for performing the modification was provided by Cooper, who teaches that bromate can be supplied as an oxidant to a cleaning solution in the form of potassium bromate.

Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
Applicant’s argues “that both the composition and the order in which the solutions are applied are relevant for the advantageous effect of the claimed subject matter”.  With regard to the order in which the solutions are applied, applicant hasn’t presented sufficient evidence to prove that the order is critical or has unexpected results.  In the affidavit dated 9/28/2022, “Experiment 4” and “Experiment 5” (see page 5 of affidavit) are shown to perform successful cleaning using the two orders recited in claim 1, but in order to show that those orders are critical or have unexpected results, applicant would need to show that other possible orders fail relative to the results of “Experiment 4” and “Experiment 5”. 
Applicant argues that “there is no indication in Stokes that the treatment actually intends to remove metal corrosion as is evidenced by the fact that the cleaning action is identified in Stokes as the removal of soil, bleaching and reduction of microbial population but not the removal of corrosion”.  This argument is not persuasive.  Stokes recites that her cleaning solution is “for reducing and/or preventing the corrosion of metals in an alkaline environment” (Par. 0023).  
On the last page of applicant’s arguments, applicant points out that Chaigne does not recite removing rouge corrosion (rouge being a type of corrosion).  However, the examiner never claimed as much.  As discussed in the above rejection of claim 1, the combination of Stokes in view of Vernier in view of Chaigne does not explicitly recite that at least some of the removed corrosion is corrosion that could be described as “rouge”.  However, Vernier does explicitly mention that at least some of the corrosion that can be removed with his method can be described as “rouge” corrosion (Abstract; Par. 0029, 0031, and 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne by having the stainless steel with corrosion treated with the method of Stokes in view of Vernier in view of Chaigne be stainless steel having corrosion that comprises rouge corrosion.  Rouge is a type of corrosion that can occur on stainless steel.  The method of Stokes in view of Vernier in view of Chaigne is a method of removing corrosion from stainless steel, and Vernier even explicitly mentions that his cleaning solution can mention corrosion that qualifies as “rouge” corrosion.  The motivation for performing the modification would be to use the method of Stokes in view of Vernier in view of Chaigne to advantageously clean a piece of stainless steel that has corrosion, wherein said corrosion comprises rouge corrosion.  Furthermore, since the combination of Stokes in view of Vernier in view of Chaigne recites the processing steps which are similar to the instantly claimed, it is reasonably expected that the process of Stokes in view of Vernier in view of Chaigne will remove rouge formation if present. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art. Consult Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
The examiner will now address the affidavit dated 9/28/2022.  The affidavit shows that the three-solution treatments of experiments 4 and 5 had superior cleaning results than the single solution treatments of experiments 1, 2, and 3.  However, it is not surprising that treating steel with three different steel-cleaning solutions will have superior cleaning results compared with only cleaning steel with one of those solutions – as one would expect different cleaning solutions to be able to use different chemical properties to successfully perform a given cleaning while a single one of such solutions would be more limited in what cleaning it could accomplish.  The results shown in the affidavit therefore do not qualify as critical or unexpected.   Furthermore, applicant’s invention involves taking three steel-cleaning solutions known to the prior art and performing them in series.  It is not surprising that performing three known steel-cleaning steps in series will result in clean steel.  
The affidavit also argues that “there is no indication in Stokes that the treatment actually intends to remove metal corrosion as is evidenced by the fact that the cleaning action is identified in Stokes as the removal of soil, bleaching and reduction of microbial population but not the removal of corrosion”.   This argument is not persuasive.  Stokes recites that her cleaning solution is “for reducing and/or preventing the corrosion of metals in an alkaline environment” (Par. 0023).  
The affidavit points out that Chaigne does not recite removing rouge corrosion (rouge being a type of corrosion).  However, the examiner never claimed as much.  As discussed in the above rejection of claim 1, the combination of Stokes in view of Vernier in view of Chaigne, as developed thus far, does not explicitly recite that at least some of the removed corrosion is corrosion that could be described as “rouge”.  However, Vernier does explicitly mention that at least some of the corrosion that can be removed with his method can be described as “rouge” corrosion (Abstract; Par. 0029, 0031, and 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stokes in view of Vernier in view of Chaigne by having the stainless steel with corrosion treated with the method of Stokes in view of Vernier in view of Chaigne be stainless steel having corrosion that comprises rouge corrosion.  Rouge is a type of corrosion that can occur on stainless steel.  The method of Stokes in view of Vernier in view of Chaigne is a method of removing corrosion from stainless steel, and Vernier even explicitly mentions that his cleaning solution can mention corrosion that qualifies as “rouge” corrosion.  The motivation for performing the modification would be to use the method of Stokes in view of Vernier in view of Chaigne to advantageously clean a piece of stainless steel that has corrosion, wherein said corrosion comprises rouge corrosion.  Furthermore, since the combination of Stokes in view of Vernier in view of Chaigne recites the processing steps which are similar to the instantly claimed, it is reasonably expected that the process of Stokes in view of Vernier in view of Chaigne will remove rouge formation if present. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art. Consult Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 16, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714